01/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0230


                                      DA 21-0230
                                   _________________

DEPOSITORS INSURANCE COMPANY,

             Plaintiff and Appellee,

and SARA THARP,

             Plaintiff and Cross-Appellant,                        ORDER

      v.

PATRICK SANDIDGE,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 19 2022